DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to amendment filed on 6/17/2022. Claims 1-31 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vlaminck et al. (US Pub. No. 2017/0078298) in view of 3GPP TS 23.682 “3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Architecture enhancements to facilitate communication with packet data network and applications (Release 12), herein after TS 23.682.
Regarding claim 1, Vlaminck discloses a method (paragraphs 19, 20, 44, 45, 56, 57, 59-62, 86; figures 1, 4a and 4b, 8, 11) comprising:
receiving, by a computing device (figures 1 and 8 Event processing and routing module 118; paragraphs 24 and 25 in view of paragraph 16: the functions of the event processing and routing module 118 includes receiving and processing event data received from the hub connectivity interface 114…in physical implementation, the central server 102 may include one or more processors performing the functions of the logical block shown in Figure 1”, and “the term ‘processor’ refers to one or more devices) located external to a premises (figure 1 and 8 Event processing and routing module 118 is located external to premises 108), premises data associated with a first premises device (figure 1 and 8 Sensor) located at the premises, wherein the first premises device is associated with a first device type and configured to communicate with a first application server device (figure 1 Application module 120, application database 124; paragraphs 24 and 25 in view of paragraph 16: application execution module 120 configured to handle execution of automation applications, also referred as Apps… Automation application or Apps used to monitor, control and automate devices 108; in physical implementation, the central server 102 may include one or more processors performing the functions of the logical block shown in Figure 1”, and “the term ‘processor’ refers to one or more devices”; figure 8 520, 530; figures 4a and 4b; paragraphs 35, 59-62), wherein the first application server device is separate from the computing device (see figure 1, Application module 120 is separate from Event processing and routing module 118);
determining, based on the premises data and an automation rule, to send control data to a second premises device located at the premises, wherein the second premises device is associated with a second device type (figures 4a and 4b; paragraphs 59-62: event handler and/or event wiring as automation rule, event wiring is sent to target device/light which is a second device type) configured to communicate with a second network device (figure 8 560 and 562; paragraph 59. Cloud-to-cloud communication of device automation server with 3rd party manufacture device door lock 562 through a private network. Manufacture of lock requires the lock to communicate with its own data network for security reason);
sending, to the second premises device, the control data (paragraphs 59-62; 86: event wiring is sent to target device to perform assigned task).
Vlaminck does not explicitly teach the second network device comprising an application server device.
TS 23.682 discloses multiple different application servers go through different network (see figure 4.2-1: 3gpp Architecture for Machine Type communication. Page 9 4th paragraph down (SCS offer capabilities for use by one or multiple MTC applications. A UE can host one or multiple MTC applications. The corresponding MTC Applications in the external network are hosted on one or multiple ASs (application server device)).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Vlaminck teach the second network device comprising an application server device.
The motivation would have been for corresponding application compatibility.
Vlaminck does not disclose the first application service device is in a different location than the computing device.
However, In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961), making separable is not patentable. Like the issue in Dulberg, it is desirable to be more responsive to events in the system by having separate processing power/load for each device; thus, it would have been obvious to have the first application service device to be separated and to be in a different location than the computing device.

Claim 12 is rejected similarly as claim 1 above. Vlaminck further teaches a device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors (paragraph 16).
Claim 22 is rejected similarly as claim 1 above. Vlaminck further teaches
a non-transitory computer-readable medium storing computer-executable instructions that, when executed by one or more processors (paragraph 16).

Regarding claims 2, 13, 23, all limitations in claims 1, 12, 22 are disclosed above. Vlaminck further teaches receiving the premises data comprises receiving, from one or more of the first premises device (paragraphs 26, 58-62: event) or the first application server device, the premises data.
Regarding claims 3, 14, 24, all limitations in claims 1, 12, 22 are disclosed above. Vlaminck further teaches the premises data comprises one or more of an event (paragraph 26), a change in state of the first premises device, a camera event, a sensor event, or an automation event.
Regarding claims 4, 15, 25, all limitations in claims 1, 12, 22 are disclosed above. Vlaminck further teaches sending the control data comprises sending, to the second premises device and via one or more of a gateway device located at the premises (paragraphs 26, 32, 34, 48: send through hub 104) or the second application server device, the control data.
Regarding claims 5, 16, 26, all limitations in claims 1, 12, 22 are disclosed above. Vlaminck further teaches the premises data indicates one or more of a change in a state of the first premises device, entry to the premises, exit from the premises, locking of a door, unlocking of the door, or a change in a temperature setting, and wherein the control data is configured to cause a change in state of the second premises device (paragraphs 26: temperature sensor and turn on light).
Regarding claims 6, 17, 27, all limitations in claims 5, 16, 26 are disclosed above. Vlaminck further teaches the first premises device comprises one or more of a door lock, a security device, a security system, a network device, or a thermostat, and wherein the second premises device comprises one or more of a security system, security device, a thermostat, a light, a door lock, a heating ventilation and air conditioning (HVAC) system, or a network device (paragraphs 26: temperature sensor/door lock and turn on light).
Regarding claims 7, 18, 28, all limitations in claims 1, 12, 22 are disclosed above. Vlaminck further teaches causing output, via a user device, of an indication of the premises data and an indication of a state change caused by the control data (figure 5; paragraphs 46 and 47).
Regarding claims 8, 19, 29, all limitations in claims 1, 12, 22 are disclosed above. Vlaminck further teaches wherein determining that the second premises device is associated with the application server and sending the control data comprises sending, to the second premises device, the control data (paragraph 59: cloud to cloud communication through 3rd party network).
Vlaminck does not teach but TS 23.682 discloses the second premises device is associated with the second application server (see figure 4.2-1: 3gpp Architecture for Machine Type communication. Page 9 4th paragraph down (SCS offer capabilities for use by one or multiple MTC applications. A UE can host one or multiple MTC applications. The corresponding MTC Applications in the external network are hosted on one or multiple ASs). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Vlaminck the second premises device is associated with the second application server.
The motivation would have been for corresponding application.
Regarding claims 9, 20, 30, all limitations in claims 1, 12, 22 are disclosed above. Vlaminck further teaches receiving, by the computing device and based on user input via a user interface, data indicative of a command associated with the first premises device; determining that the first application server device is associated with the first premises device; and sending, to the first application server device, the data indicative of the command (figure 5 and paragraphs 46, 47).
Regarding claims 10, 21, 31, all limitations in claims 1, 12, 22 are disclosed above. Vlaminck further teaches the first application server device and the first premises device are associated with a first proprietary system (paragraphs 59-62), and wherein the second premises device are associated with a second proprietary system (paragraph 59: 3rd party manufacture device).
Vlaminck does not teach but TS 23.682 discloses the second premises device is associated with the second application server (see figure 4.2-1: 3gpp Architecture for Machine Type communication. Page 9 4th paragraph down (SCS offer capabilities for use by one or multiple MTC applications. A UE can host one or multiple MTC applications. The corresponding MTC Applications in the external network are hosted on one or multiple ASs). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Vlaminck the second premises device is associated with the second application server.
The motivation would have been for corresponding application.
Regarding claim 11, all limitations in claim 10 are disclosed above. Vlaminck further teaches the first device type is not configured to communicate with the second device type without the computing device, and wherein the second device type is not configured to communicate with the first device type without the computing device (figure 8 and paragraph 59: without the central server, there is no communication between sensor and door lock 562).
Response to Arguments
Applicant’s arguments, see Remark, filed 6/17/2022, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) of claim 12 has been withdrawn. 
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive. 
In pages 9-11 of Remark, regarding claim 1, the Applicant argues that Vlaminck does not disclose the first application service device is in a different location than the computing device. Examiner respectfully disagrees.
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961), making separable is not patentable. Like the issue in Dulberg, it is desirable to be more responsive to events in the system by having separate processing power/load for each device; thus, it would have been obvious to have the first application service device to be separated and to be in a different location than the computing device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hutz (US Pat. No. 10,868,712) discloses an electronic monitoring system receiving data from sensors and determining events based on received data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466